DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 11/11/2019.
2.	The instant application is a continuation of PCT/JP2018/018415, filed 05/11/2018 
claims foreign priority to 2017-096018, filed 05/12/2017 in JAPAN.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 05/12/2017. It is noted, however, that applicant has not filed a certified copy of the 2017-096018 application as required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/20/2019 and 4/12/21 are being considered by the examiner. All the reference cited therein have been considered by the examiner.

Claim status
5.	In the claim listing of 11/11/2019 claims 1-8 are pending in this application.

Specification -Objected
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in page 95, paragraph 2 (total of 2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recitations of “the one or more kinds of lectins being each capable of binding specifically to a surface sugar chain included in an extracellular vesicle derived from a cancer cell, the one or more immobilization supports corresponding respectively to one or more kinds of the surface sugar chain, the extracellular vesicle capturing section being configured to capture the extracellular vesicle through specific binding to a corresponding one of the one or more kinds of lectins” are confusing because it is unclear as to which kind of lectins is being immobilized in the immobilization section, i.e., extra cellular vesicle derived from a cancer cell or generic extracellular vesicle derived from any type of cell or any other sources. Also, instant specification does provide support for cancer cell but not for any other types of cells. Further clarifications are needed.
9.	Claims 2-8 are indefinite  because they are dependent from claim 1 and include all of its limitations.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al (US 2016/0230235, published Aug. 11, 2016, effective filing date Sep. 25, 2013) in view of Newman et al (US 2016/0320390 published Nov. 3, 2016, effective filing date May 1, 2015).
Claim interpretation: eMPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
With regard to the preamble of “A cancer diagnosis device”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A cancer diagnosis device” merely set forth the intended use or purpose of the claimed components but do not limit the scope of the claims.
Instant claim 1 as recited require (i) an immobilization section comprising a lectin configured to capture an extracellular vesicle (EV; also referred as Exosome in the art) from a cancer cell, (ii) a detection section configured to detect microRNA in the EV  (iii) an introduction section (i.e., an inlet or equivalent thereof), (iv) a discharge section (i.e., outlet or equivalent thereof) and multiple or pluralities of flow path as claimed.
Ichiki and Newman teach a device for capturing exosomes and therefore analogous arts. Ichiki teaches the components of the claimed device including exosome immobilization unit comprising a layer modified with a compound having a hydrophobic chain and a hydrophilic chain for capturing exosome but does not specifically teach a lectin capable of binding specifically to a surface sugar chain included in an extracellular vesicle derived from a cancer cell, which is taught by Newman for having high affinity for glycan (also referred as lectin in the art) as markers, which are often present in exosomes, including tumor cell-derived exosomes, such as hepatocellular carcinoma (HCC)-derived exosomes, useful for diagnosing a disease or condition in a subject.
Regarding claim 1, Ichiki teaches in figure 3 (as shown below) A fluidic device for detecting a biomolecule contained in an exosome in a sample, comprising: an exosome purification unit having an exosome immobilization unit which has a layer modified with a compound having a hydrophobic chain and a hydrophilic chain, wherein the compound is configured to bind to the exosome; a biomolecule purification unit;  a biomolecule detection unit;  a first flow path which connects the exosome purification unit to the biomolecule purification unit;  and a second flow path which connects the biomolecule purification unit to the biomolecule detection unit;  wherein the biomolecule is miRNA;  wherein the biomolecule detection unit comprises: a substrate to which a capture probe including a sequence that can be hybridized with the first section is immobilized in a case where a target miRNA, wherein the exosome  purification unit comprises: an inlet, wherein the exosome purification unit comprises a sample introduction inlet and an exosome-disrupting liquid introduction inlet, wherein the first flow path is a flow path which sends the exosome-disrupting liquid containing the biomolecule to the biomolecule purification unit from the exosome purification unit, and wherein the second flow path is a flow path which sends a solution containing the purified biomolecule to the biomolecule detection unit (Fig. 3 and its associated descriptions in the text and paragraph 0193 as shown below identifies components of the device).
			
    PNG
    media_image1.png
    314
    519
    media_image1.png
    Greyscale

[0193] 1, 20 ... fluidic device, 2 ... exosome purification unit, 2a ... washing solution introduction inlet, 2b ... sample introduction inlet, 2c ... disrupting liquid introduction inlet, 2d .. . exosome immobilization unit, 2e, 2/, 2g, 3d, 3/, Sa, 10a, lla . .. valve, 2h, 2i, 2j, 3e, 3g . .. flow path, 3 ... biomolecule purification unit, 3b ... biomolecule recovery liquid introduction inlet, 3c ... biomolecule immobilization unit, 4 ... biomolecule detection unit, 4a ... detection probe introduction inlet, 4b ... washing solution introduction inlet, 4c ... substrate, 5 ... first flow path, 6 ... second flow path, 7 . .. first waste liquid tank, 8 ... second waste liquid tank, 9 ... third waste liquid tank, 10 ... third flow path, 11 ... fourth flow path, 12 ... fifth flow path, 33 ... mi RNA, 31 ... first section, 32 . .. second section, 34 ... capture probe, 34a . .. spacer, 35 ... detection probe, 35a ... labeling substance, 35b ...
sequence, 35c, 35d . .. stem section, 36 ... substrate
	It is noted that the device of Ichiki comprises additional components, but also teaches the claimed components of device of instant claim 1 except for the capture reagent in the form of Lectin.
	It is noted that MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case since Ichilki teaches claimed components of the device of instant claim 1, except for the capture reagent in the form of lectin, which is taught by Newman as discussed in detail below.
	Newman in the same field of endeavor teaches a device comprising a substrate further comprising immobilized lectins on the substrate capable of binding high mannose structures on the surface of the exosomes (paragraph 0060) and further teaches that the lectin having high affinity for glycan markers, which are often present in exosomes, such as glycoproteins, which are often present in exosomes including tumor cell-derived exosomes, such as hepatocellular carcinoma (HCC)-derived exosomes, useful for diagnosing a disease or condition in a subject (paragraph 0059), thus providing teachings, suggestions and motivation to substitute lectin capture agent on the immobilization unit as taught by Newman in the device of Ichiki. The artisan having ordinary skill in the art would be motivated to do so for increasing the utilities of the device as taught by Newman.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute lectin capture agent on the immobilization unit as taught by Newman in the device of Ichiki with a reasonable expectation of success with the expected benefit of increasing the utilities of the device as taught by Newman. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting a better capture reagent,  which is routinely practiced in the art as exemplified by Newman.	
	Also, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations. “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103. See KSA Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007).
	The problem to be solved by the subject-matter of claim 1 substituting one known binding agent of Ichiki to capture exosome with another known binding agent (i.e., lectin) that captures extra cellular vesicle (also refereed in the art as Exosome) from cancer cells to identify specific biomarkers relevant to specific cancer cell type. 
	Since different types of binding agents for capturing extra cellular vesicles were known in the art before the effective filing date of the claimed invention and no special technical effect is associated with said differing feature, the artisan would recognize that it would be obvious try the lectin to capture the extra cellular vesicle from cancer cell as taught by Newman.
	The teachings of Ichiki in view of Newman regarding dependent claims are discussed below.
	Regarding claims 2 and 3, Ichiki in view of Newman teaches that the lectin bound to a solid substrate, wherein the solid substrate is magnetic bead or silica gel (Newman, paragraphs 0060).
	Regarding claim 4, Ichiki in view of Newman teaches high high-mannose sugar chain binding lectins in a case where the surface sugar chain is a high-mannose sugar chain (Newman, paragraph 0060).
	Regarding claims 5-7, requiring Solinin A (claim 5), sialyl Lewis sugar chain binding lectins are each a selectin (claim 6) and Hypnin A-1, though Ichiki in view of Newman does not specifically teach, these compounds were known in the art before the effective filing date of the claimed invention as further evidenced by Kawakubo et al (Journal of Applied Phycology 11: 149–156, 1999; EAA-1, EAA-2, EAA-3, ECA-1 and ECA-2 lectins of claim 5; Abstract); Julien  et al (Cancer Res; 71; 7683–93; Selectin glycan of claim 6; Title ); Hori et al (J. Phycol. 32,783-790, 1996, Hypnin A of  claim 7, Table 2). 
	Since the claimed high-mannose sugar chain binding lectins of claims 5-7 were known in the art before the effective filing date of the claimed invention the artisan would recognize that it would be obvious try using the lectin to capture the extra cellular vesicle from cancer cell as taught by Newman, which increases the repertoire of lectins to identify different biomarkers from cancer cell thereby increasing the utilities of the in the device of Ichiki in view Newman.
	Regarding claim 8, Ichiki teaches sample is blood plasma, urine  or saliva (paragraphs 0006 and 0069). 

Conclusion
12. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634